Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
speculative question

future tense

set of candidate answers

estimated future value for an attribute of the 
question

score for each respective candidate answer in the 
set of candidate answers

first candidate answer

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, comprising …” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

determining that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;

generating, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;

computing a respective score for each respective candidate answer in the set of candidate answers; and

returning a first candidate answer, of the set of candidate answers, as responsive to the speculative question received by the deep question answering system.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A predictive algorithm
	(2) A computing and returning

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


This “predictive algorithm” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing and returning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

This “computing and returning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A predictive algorithm
	(2) A computing and returning

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing and returning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

storing an indication specifying to verify each candidate answer of the candidate answers subsequent to a time related to the question; and

upon determining that the time has passed:

comparing each respective candidate answer in the set of candidate answers to an actual answer to the question to determine a respective accuracy of the respective candidate answer;

adjusting a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

adjusting one or more confidence scores of the one or more predictive algorithms that generated the set of candidate answers based on the respective accuracies of the respective candidate answers.

	Applicant’s Claim 2 merely teaches comparisons and adjustments after a time out. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein determining that the question is speculative comprises at least one of:

(i) identifying the future tense in the question, (ii) identifying an independent variable in the question, and (iii) determining that a corpus of information does not include a candidate answer for the question.

	Applicant’s Claim 3 merely teaches verification of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein generating the set of candidate answers comprises: collecting relevant evidence from a corpus of information;

selecting the one or more predictive algorithms; and

applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

	Applicant’s Claim 4 merely teaches application of unspecified algorithms. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. (Currently Amended) The method of claim 1, further comprising:

computing a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and

adjusting the respective score of each respective candidate answer based on the computed confidence score.

	Applicant’s Claim 5 merely teaches computation and adjustment of a score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 1, wherein the one or more predictive algorithms are selected from:

(i) a set of existing predictive algorithms, and (ii) one or more predictive algorithms generated by the deep question answering system.

	Applicant’s Claim 6 merely teaches selection of an algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 6, wherein the predictive algorithms generated by the deep question answering system are based on:

(i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.

	Applicant’s Claim 7 merely teaches selection of an algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

one or more computer processors; and

a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:

determining that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;

generating, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;

computing a respective score for each respective candidate answer in the set of candidate answers; and

returning a first candidate answer, of the set of candidate answers, as responsive to the speculative question received by the deep question answering system.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A predictive algorithm
	(2) A “computing and returning” or “computer processors”
	(3) A memory

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


This “predictive algorithm” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing and returning” or “computer processors” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

This “computing and returning” or “computer processors” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A predictive algorithm
	(2) A “computing and returning” or “computer processors”
	(3) memory

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing and returning” or “computer processors” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The system of claim 8, the operation further comprising:

storing an indication specifying to verify each candidate answer of the candidate answers subsequent to a time related to the question; and

upon determining that the time has passed:

comparing each respective candidate answer in the set of candidate answers to an actual answer to the question to determine a respective accuracy of the respective candidate answer;

adjusting a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

adjusting one or more confidence scores of the one or more predictive algorithms that generated the set of candidate answers based on the respective accuracies of the respective candidate answers.

	Applicant’s Claim 9 merely teaches comparisons and adjustments after a time out. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The system of claim 8, wherein determining that the question is speculative comprises at least one of:

(i) identifying the future tense in the question, (ii) identifying an independent variable in the question, and (iii) determining that a corpus of information does not include a candidate answer for the question.

	Applicant’s Claim 10 merely teaches verification of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The system of claim 8, wherein generating the set of candidate answers comprises: collecting relevant evidence from a corpus of information; selecting the one or more predictive algorithms; and applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

	Applicant’s Claim 11 merely teaches application of unspecified algorithms. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The system of claim 8, the operation further comprising:

computing a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and

adjusting the respective score of each respective candidate answer based on the computed confidence score.

	Applicant’s Claim 12 merely teaches computation and adjustment of a score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The system of claim 8, wherein the one or more predictive algorithms are selected from:

(i) a set of existing predictive algorithms, and (ii) one or more predictive algorithms generated by the deep question answering system.

	Applicant’s Claim 13 merely teaches selection of an algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The system of claim 13, wherein the predictive algorithms generated by the deep question answering system are based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.

	Applicant’s Claim 14 merely teaches selection of an algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A computer program product, comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code comprising…” Therefore, it is a “computer-readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is a qualified: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

computer-readable program code configured to determine that a question received by a deep question answering system is speculative, based at least in part on identifying a future tense in the question;

computer-readable program code configured to generate, by one or more predictive algorithms, a set of candidate answers, wherein each of the one or more predictive algorithms are used to generate at least one estimated future value for an attribute of the question;

computer-readable program code configured to compute a respective score for each respective candidate answer in the set of candidate answers; and

computer-readable program code configured to return a first candidate answer, of the set of candidate answers, as responsive to the speculative question received by the deep question answering system.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A predictive algorithm
	(2) A “computing and returning”

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


This “predictive algorithm” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing and returning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

This “computing and returning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A predictive algorithm
	(2) A “computing and returning”

	A “predictive algorithm” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] As shown, the storage 108 includes the predictive algorithms 110, a corpus 114, a machine learning (ML) models 116, and a triggers store 117. The predictive algorithms 110 may include one or more predictive algorithms (or models) that the QA application 112 may leverage in order to generate candidate answers to speculative questions. The predictive algorithms stored in the predictive algorithms 110 may be generated by the QA application 112, or by a different source (such as specialized industry-standard prediction models). For example, a predictive algorithm in the predictive algorithms 110 may be an industry-standard model that predicts consumer spending or the United States gross domestic product (GDP). The corpus 114 is a body of information used by the QA application 112 to generate answers to questions (also referred to as cases). For example, the corpus 114 may contain scholarly articles, dictionary definitions, encyclopedia references, and the like.  The corpus 114 typically does not include answers to speculative questions, as the actual answers to these types of questions are typically unknown. Machine learning (ML) models 116 are models created by the QA application 112 during the training phase, which are used during a runtime pipeline to score and rank candidate answers to cases based on features previously generated for each answer. The triggers 117 include indications generated and stored by the QA application 112 to trigger a verification procedure by the QA application 112. The data included in the triggers 117 may include, without limitation, a triggering time, event, or other attribute of each speculative question, along with the candidate answer values generated by each predictive algorithm in the predictive algorithms 110.

Further, it recites:

[0030] In addition, the QA application 112 may modify the scoring of candidate answers by a speculative score for the question. For example, if the QA application 112 is 20% confident that the question speculative, but 100% confident in a candidate answer to the speculative question, the QA application 112 may score the candidate answer as 20% confident due to the uncertainty that the question is speculative. As another example, the QA application 112 may be 100% confident that another question is speculative and 50% confident in the candidate answer to the question. In such a case, the QA application 112 may be 50% confident in the candidate answer. Generally, the QA application 112 may use any algorithm sufficient to account for its confidence level that the question is speculative when scoring candidate answers, including, without limitation, multiplying the confidence scores that the question is speculative and the candidate answer is correct.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing and returning” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0015] The computer 102 generally includes a processor 104 connected via a bus 120 to a memory 106, a network interface device 118, a storage 108, an input device 122, and an output device 124. The computer 102 is generally under the control of an operating system (not shown). Examples of operating systems include the UNIX operating system, versions of the Microsoft Windows operating system, and distributions of the Linux operating system. (UNIX is a registered trademark of The Open Group in the United States and other countries. Microsoft and Windows are trademarks of Microsoft Corporation in the United States, other countries, or both. Linux is a registered trademark of Linus Torvalds in the United States, other countries, or both.) More generally, any operating system supporting the functions disclosed herein may be used. The processor 104 is included to be representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Similarly, the memory 106 may be a random access memory. While the memory 106 is shown as a single identity, it should be understood that the memory 106 may comprise a plurality of modules, and that the memory 106 may exist at multiple levels, from high speed registers and caches to lower speed but larger DRAM chips. The network interface device 118 may be any type of network communications device allowing the computer 102 to communicate with other computers via the network 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computer-program product of claim 15, further comprising:

computer-readable program code configured to store an indication specifying to verify each candidate answer of the candidate answers subsequent to a time related to the question; and

computer-readable program code configured to, upon determining that the time has passed:

compare each respective candidate answer in the set of candidate answers to an actual answer to the question to determine a respective accuracy of the respective candidate answer;

adjust a confidence score of an ability of the deep question answering system to generate the set of candidate answers; and

adjust one or more confidence scores of the one or more predictive algorithms that generated the set of candidate answers based on the respective accuracies of the respective candidate answers.

	Applicant’s Claim 16 merely teaches comparisons and adjustments after a time out. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. (Original) The computer program product of claim 15, wherein determining that the question is speculative comprises at least one of: (i) identifying the future tense in the question, (ii) identifying an independent variable in the question, and (iii) determining that a corpus of information does not include a candidate answer for the question.

	Applicant’s Claim 17 merely teaches verification of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. (Original) The computer program product of claim 15, wherein generating the set of candidate answers comprises: collecting relevant evidence from a corpus of information; selecting the one or more predictive algorithms; and applying the one or more predictive algorithms to the relevant evidence and at least one attribute of the question.

	Applicant’s Claim 18 merely teaches application of unspecified algorithms. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. (Currently Amended) The computer program product of claim 16, further comprising: computer-readable program code configured to compute a confidence score of an analysis of the question and supporting evidence gathered from a corpus of information based on the analysis of the question; and computer-readable program code configured to adjust the respective score of each respective candidate answer based on the computed confidence score.

	Applicant’s Claim 19 merely teaches computation and adjustment of a score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. (Original) The computer program product of claim 15, wherein the one or more predictive algorithms are selected from: (i) a set of existing predictive algorithms, and (ii) one or more predictive algorithms generated by the deep question answering system, wherein the predictive algorithms generated by the deep question answering system are based on: (i) at least one attribute of the question, (ii) relevant evidence gathered from a corpus of information, (iii) one or more trends found in the corpus of information.

	Applicant’s Claim 20 merely teaches selection of an algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.




Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 AUG 2022